DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/21 has been entered.
Status of Action/Status of Claims
The examiner acknowledges receipt of applicant’s amendments/remarks on 02/17/21. Currently claims 1, 3-8, 13-14, 16-26 are pending in this application. 
Accordingly, claims 1, 3-8, 13-14, 16-26 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejection presently being applied to the instant application.
Examiner Suggestions
	Applicants have amended the claims to recite “A high load, pesticide salt-containing…” It appears that high load and high concentration are synonymous as high load is not actually mentioned in the specification but high concentration is. Thus, for improved clarity and consistency the examiner suggest that applicant’s change “high load” to “high concentration”.
Claim interpretation
Regarding new claim 24, applicant’s appear to be trying to further limit their compositions by using consisting of language. However, they then use comprising language with the adjuvant which invalidates the use of consisting of with the agricultural composition because the transitional phrase “consisting of”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931), because applicant’s have not disclosed what the adjuvant actually is beyond the compound having the claimed formula, and it can comprise other unnamed adjuvants which have not been specified by applicant, the examiner cannot determine what adjuvants applicants are trying to include or exclude with the claim language of consisting of. Thus, because applicants have not clearly specified what is in the claim and what is to be excluded the examiner is interpreting this claim to use the transitional phrase comprising which is open-ended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-8, 13-14, 16-17, 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, and 24 recite a high load pesticide salt-containing agricultural composition. However, the term "high load" in claims 1, 16, and 24 is a relative term which renders the claim indefinite.  The term "high load" is not defined by the claim, the specification does not provide a 


Claims 24-26 are also indefinite because after the consisting of language it recites, “an adjuvant, wherein the adjuvant comprises…” Thus, it is unclear to the examiner what applicants are actually seeking to encompass with the adjuvant and with the claim scope as it is written 
Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to  103(a).
Claims 1, 3-8, 13-14, and 16-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pallas et al. (US20030087764, previously cited) as evidenced by IUPAC (http://sitem.herts.ac.uk/aeru/iupac/Reports/372.htm#:~:text=Glufosinate%2Dammonium%20is%20a%20herbicide,considered%20to%20be%20a%20neurotoxin), Bramati et al (WO2000008927).
Applicant’s claim:
-an agricultural composition comprising: a pesticide; and an adjuvant, wherein the adjuvant comprises a compound having the formula presented in applicant’s claim 1 wherein the structural variants are as defined in the instant claims.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 1, 3-7, 14, 16-21, 22-23, Pallas teaches high load agricultural compositions comprising a pesticide, and specifically prefers water soluble glufosinate salts and water soluble glyphosate salts, including potassium glyphosate, isopropylamine salts of glyphosate, etc. (which reads on the instantly claimed water soluble glyphosate salts, specifically potassium and isopropylamine salts from claims 3, 6, 17, and 20) in concentrations of at least about 540 or at least about 600 g.a.e./L, reads on the claimed high load/high concentration and concentrations claimed in claims 4-5, 18-19, and 25) and other herbicides, and an adjuvant having applicant’s claimed structure, see Pallas’ formula (37) wherein R1 is a C1-to C30 hydrocarbyl and X is -C(O)N(R9) wherein R9 is hydrogen and z is 1, which reads on the left-most amide in applicant’s formula; Pallas’ (R8)n is -CH2-CH2 (corresponds to a is 1 (which reads on the instantly claimed b= 2-10, and 5-10 in claims 1, 14, 16, 23), and R7 is H (see entire document; [0003]; [0069]; [0113-0114, formula (37) read entire description which clearly shows that the first mention of (R6O)yR7 is clearly a typo and should be (R6O)xR7]; [0002]; [0043]; [0064]; [0004-0010], etc.).
Regarding claims 1, 16, and 24, Pallas teaches wherein the agricultural compositions can further comprise water and specifically wherein the glyphosate salts, e.g. potassium or glufosinate salts, e.g. ammonium are dissolved in water to form a solution which reads on the instantly claimed solution and wherein their formulations do not have to contain a water-immiscible organic solvent, e.g. the formulation does not have to be an emulsion/microemulsion (see entire document; [0041-0042]; [0046]; [0050-0053]; [0198]; [0154-0155]; etc.).
Regarding claims 8, 22, 26, Pallas teaches wherein their agricultural composition is physically stable over the temperature range of -10 eC to 50 eC, more preferably from -20 eC to 60 eC, which is the same as the instantly claimed temperature range (See entire document; Claim 123; [0048]). Pallas teaches wherein the agricultural compositions can further comprise water (see entire document; [0046]; [0050-0053]; [0198]; [0154-0155]; etc.).
Regarding claim 13, Pallas teaches a method of killing or controlling a pest wherein the method comprises contacting the agricultural composition of claim 1 to a pest, specifically a weed which are the same pests which are being controlled by the instantly claimed method 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 7 and 21, Pallas does not specifically teach wherein the water soluble salts of glufosinate are the ammonium salts, etc. However, Pallas teaches using water soluble glufosinate salts thereof in their invention as a particularly preferred group of herbicides which (includes water soluble salts of three herbicides: bialaphos, glufosinate (contains a phosphorous acid moiety and a carboxylic acid moiety thus the salt will form at the phosphoric acid group with a cation, e.g. K+) and glyphosate (also contains a carboxylic acid)) and then specifically discloses that preferred water soluble salts of glyphosate include the potassium salt, ammonium salt, etc. it would have been obvious to use the well-known water soluble ammonium salt of glufosinate (as evidenced by IUPAC) in Pallas’ invention since that is a known water soluble salt of their preferred herbicides glufosinate and glyphosate.
Regarding claims 1, 3-8, 13-14, and 24-26, Pallas does not teach wherein applicant’s a in their formula is more than 1. However, Pallas does teach that triamines and diamines and other ethoxylated amidoamines were known to be useful for formulating agricultural compositions and Bramati teaches that it was known in the art to use ethoxylated amidoamines as surfactants/additives in highly concentrated stable agricultural formulations comprising glyphosate specifically wherein these ethoxylated amidoamines have a =0 (See formula III; discussion of these formulas and several paragraphs following this formula; pg. 3, ln. 1-21, etc.). Thus, because the prior art teaches that a=0 and a=1 are useful as additives for formulating high load/concentrated herbicidal/pesticidal formulations it would have been obvious for one of ordinary skill in the art to have a=2, e.g. repeat an amine unit in the surfactant to form additional prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). In the instant case, the claimed compounds differ only by the addition of another a group to the compounds already disclosed in Pallas for the same purpose.
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the claimed composition with the claimed adjuvant because Pallas broadly teaches applicant’s same and homologous amidoamines that are claimed in the instant claims were already known in the art for use in formulating stable high concentration potassium glyphosate formulations and/or high concentration glufosinate ammonium formulations having the same temperature stability and methods of using these compositions for controlling/killing weeds which are the exact same compositions and methods of using these compositions which are instantly claimed. One of ordinary skill in the art would have had motivation to form the claimed amidoamines because Pallas teaches that all their diverse family of amine and amidoamine surfactants allow for the formulation of storage stable potassium glyphosate compositions and the courts have previously determined that, “The use of patents as references In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), and “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Further, as the instant claims 1, 3-8, 13-14 as they are currently written do not exclude additional agents or solvents or anything from the composition because they use comprising as the transitional phrase. Additionally, claims 24-26 are not limited by applicant’s “consisting of” because applicant’s have not clearly defined what is in the claim and what is excluded because they have used “comprising” after the “consisting of” and as such these claims are also being interpreted by the examiner as “comprising” is the transitional phrase since the scope of what the claim is supposed to “consist of” is unclear.
Regarding claims 1, 3-8, 13-14, and 24-26, it would have been obvious to one of ordinary skill in the art at the time of the instant filing to form agricultural compositions which comprise the claimed ethoxylated/propoxylated amidoamines having 2 of applicant’s a groups because it was known in the art to use homologous ethoxylated amidoamines in concentrated stable glyphosate compositions which are the same type of compositions instantly claimed and Pallas teaches forming ethoxylated amidoamines wherein applicant’s a is 1 and wherein all of the other variables are the same and/or overlap in scope with applicant’s instantly claimed ranges as is discussed above. Additionally, Bramati teaches that it was known in the art to use ethoxylated amidoamines as surfactants/additives in agricultural formulations specifically wherein these ethoxylated amidoamines have a = 0. Thus, it would have been obvious to one of ordinary skill in the art to formulate agricultural compositions comprising applicant’s ethoxylated a is 2 because it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). This is relevant to the instant case, because the claimed compounds differ only by the addition of another a group to the compounds already disclosed in Pallas for the same purpose, e.g. it is the addition of 1 more the same chemical group to the surfactant of Pallas which forms the compounds of claims 1, 3-8, 13-14, and 16-26, and this would be an obvious modification to perform since Pallas and Bramati teach that the number of ethoxylated amine groups can be varied in a surfactant that is used to formulate highly concentrated herbicide compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to previous arguments and remarks
Applicant’s amendments to the claims have overcome the previous 112 rejections and these rejections have been withdrawn by the examiner. The examiner notes that applicant’s claims to methods of controlling pests would be clear to one of ordinary skill in the art that the scope of pests being controlled are weeds/unwanted vegetation because the instant method claims are to contacting the composition of claim 1 which only contains broad spectrum herbicidal actives (glyphosate, glufosinate and combinations thereof) to the pest. 
 Applicant’s amendments have prompted the new/revised 103 rejections, and insofar as applicant’s arguments pertain to these rejections they are addressed herein.
 Applicant’s arguments with respect to the 103 rejection over Pallas have been fully considered but were not persuasive. Specifically applicants argue that Pallas is directed to concentrate emulsions and microemulsions. The examiner respectfully points out that Pallas is not limited to compositions are emulsions and microemulsions as in paragraphs 41-42 and 46 for example it teaches embodiments which do not contain a water-immiscible organic solvent and are not emulsions/microemulsions and wherein the water-soluble herbicide is dissolved in water as is instantly claimed. Thus, while they prefer these embodiments which are emulsions or microemulsions these are not the only embodiments taught. Thus, applicant’s reading of Pallas is too narrow because the courts have previously determined that, “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), and “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Further, as the instant claims are currently written they do not exclude additional agents or solvents or anything from the composition because they use comprising as the transitional phrase. Additionally, claims 24-26 are not limited by applicant’s “consisting of” language because applicants have not clearly defined what is in the claim and what is excluded because they have used “comprising” after “consisting of”. 
Applicants argue that their compositions are solutions not emulsions. The examiner respectfully points out that the only solution that is required by the instant claims as they are currently written is the glyphosate or glufosinate being dissolved in solution with water. However, the entire formulation actually does not have to be a solution because the instant claims are to an agricultural composition that comprises water with the pesticide in solution in the water, which is taught by Pallas when they teach dissolving the water-soluble glufosinate or glyphosate salts in water. Thus, the instantly claimed formulation does not exclude the addition of organic solvents or anything else from the claim or require the agricultural composition to be in a solution form. The instant claim only requires the recited active agent salts to be in solution in the water.
Thus, contrary to applicant’s assertion, as the claims are currently written the water-immiscible solvent does not have to be excluded from Pallas, even though Pallas teaches while and emulsion/microemulsion with the immiscible solvent is preferred it is not required by their invention/disclosure since they do teach concentrated aqueous formulations which do not contain the water-immiscible organic solvent as is discussed above.
Applicants then argue that there is no reason to select instantly claimed adjuvant/ e.g. formula (37) from the other disclosed surfactants/adjuvants disclosed in Pallas. The examiner respectfully disagrees because Pallas broadly teaches applicant’s same and homologous a is 1 and wherein all of the other variables are the same and/or overlap in scope with applicant’s instantly claimed ranges as is discussed above and Bramati teaches that it was known in the art to use ethoxylated amidoamines as surfactants/additives in agricultural formulations specifically wherein these ethoxylated amidoamines have a = 0. Thus, it would have been obvious to one of ordinary skill in the art to formulate agricultural compositions comprising applicant’s ethoxylated amido amines wherein a is 2 because it is known, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. ‘An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.’” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). This is relevant to the instant case, because the claimed compounds differ only by the addition of another a group to the compounds already disclosed in Pallas for the same purpose, e.g. it is the addition of 1 more the same chemical group to the surfactant of Pallas which forms the compounds of claims 1, 3-8, 13-14, and 16-26, and this would be an obvious modification to perform since Pallas and Bramati teach that the number of ethoxylated amine groups can be varied in a surfactant that is used to formulate highly concentrated herbicide compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	Claims 1, 3-8, 13-14, and 16-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616